—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered October 20, 1997, which denied plaintiffs motion for summary judgment on its cause of action for ejectment, and denied defendants’ cross motion for summary judgment on their counterclaim for title by adverse possession, unanimously affirmed, without costs.
An issue of fact exists as to whether defendants’ use of and improvements to the land show actual continued occupation under a claim of right within the meaning of RPAPL 521 (see, City of Tonawanda v Ellicott Cr. Homeowners Assn., 86 AD2d 118, 122-123, appeal dismissed 58 NY2d 824). Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.